                                             Case 4:17-cv-04960-HSG Document 53 Filed 08/23/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                     UNITED STATES DISTRICT COURT

                                   5                                    NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        CARLOS A. HAWTHORNE,                             Case No. 17-cv-04960-HSG
                                   8                       Plaintiff,                        ORDER GRANTING IN PART AND
                                                                                             DENYING IN PART DEFENDANT
                                   9                v.                                       SWENSEN’S SECOND REQUEST FOR
                                                                                             AN EXTENSION OF TIME TO FILE
                                  10        A YANEZ, et al.,                                 HIS DISPOSITIVE MOTION
                                  11                       Defendants.                       Re: Dkt. No. 52
                                  12
Northern District of California
 United States District Court




                                  13             Defendant Swensen’s second request for an extension of time to file his dispositive motion

                                  14   is GRANTED IN PART AND DENIED IN PART. Dkt. No. 52. The Court previously granted

                                  15   defendant Swensen an extension of time from February 23, 20211 to October 15, 2021. Dkt. No.

                                  16   51. At this stage in the litigation, defendant Swensen has not shown good cause to extend the

                                  17   deadline to February 11, 2022. Defendant Swensen shall file his dispositive motion by December

                                  18   10, 2021. Plaintiff’s opposition to defendant Swensen’s dispositive motion must be filed with the

                                  19   Court and served upon defendant Swensen no later than 28 days from the date the motion is filed.

                                  20   Defendant Swensen shall file a reply brief in support of his dispositive motion no later than 14

                                  21   days after the date the opposition is filed. The motion shall be deemed submitted as of the date the

                                  22   reply brief is due. No hearing will be held on the motion.

                                  23   //

                                  24   //

                                  25   //

                                  26   //

                                  27

                                  28   1
                                            Counsel for defendant Swensen did not undertake representation until May 4, 2021.
                                          Case 4:17-cv-04960-HSG Document 53 Filed 08/23/21 Page 2 of 2




                                   1         This order terminates Dkt. No. 52.

                                   2         IT IS SO ORDERED.

                                   3   Dated: 8/23/2021

                                   4                                              ______________________________________
                                                                                  HAYWOOD S. GILLIAM, JR.
                                   5                                              United States District Judge
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                  2
